OFFICE     OF T’HE ATTORNEY GENERAL   OF TEXAS
                                    AUSTlN
GIQYLIl SLLLEmO
                            .‘.
A?*c*      OINLIAI. -I
        . ,-




                                             ruoh ohuroh to ba
                                           oa 88xaiod.   Tho80 lots
                                         the Qnrent prroo of worlbh~p
                                                      5
                                                      1:    664




            roosralA4l7wo agrad dM yea in year oenol~oE
tptao       108# bt4leagla4
                          to us0 onurah02-O&sotuoapt lroa         .
        *
                                Tours vary tral7